DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 2015/0308810 A1) in view of Yamamoto (US 6,204,659).
As to Claim 1,
Gilmore discloses A system, comprising: a sensing area including a surface (Figure 2/ note the area around the sensors (22,26) and the surface they are on along with the surface of the target (84)) orthogonal to a longitudinal axis (Z-axis in the up/down direction of Figure 2), a first sensor (22) having a coil around the longitudinal axis (Figure 2 / the axis can be (40)), the coil configured to generate a time-varying magnetic field responsive to an electrical stimulus (Paragraph [0020]), the time-varying magnetic field having magnetic field lines intersecting the 
Gilmore does not expressly disclose measuring the inductance by measuring a change in a voltage of the coil.
Yamamoto discloses measuring the inductance by measuring a change in a voltage of the coil (Column 9, Lines 23-28).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Gilmore to include measuring the inductance by measuring a change in a voltage of the coil as taught by Yamamoto in order to be able to detect a change in position utilizing a simple inductance change detection method to detect a change in coil inductance with good precision (Column 1, Lines 5-11 and 59-62). 
As to Claim 3,
Gilmore teaches the target receives an amount of magnetic flux from the time-varying magnetic field, the amount of magnetic flux received by the target changes as the target moves within the sensing area relative to the coil, and the inductance changes responsive to a change in  the amount of flux received by the target (Paragraphs [0020],[0021] / note movement along the axes).
As to Claim 5,
 Gilmore teaches the coil has a quality factor  (Figures 1,2 / note this is a property of the system as a coil must have a quality factor).
As to Claim 7,
Gilmore teaches the target is shaped to variably cover the sensing area according to a movement of the target within the sensing area plane (Figure 2 / note the shape of the target changes over the sensing area).
As to Claim 8,
Gilmore teaches the movement of the target within the sensing area includes a translation of the target relative to the sensing area (Paragraphs [0019]-[0022]), (Figures 1 and 2).
As to Claim 10, 
Gilmore teaches the circuit includes a processing circuit (Paragraphs [0023] / note the controller determines a position and thus must include a processing circuit).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858